Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 7, it is unclear how the subcomponents with the valleys as ridges with seam 104 (e.g. Figs. 1-5) is seamlessly attached?
	Furthermore, it seems that such limitations are in contradiction to applicant’s disclosure, as the subcomponents are attached to each other via a seam.   
	In [0131] applicant states “In another embodiment, after subcomponents 301 have been glued together and the surfaces of hockey puck 300 have been processed, there is no seam between the two subcomponents 301 that is visible with an unaided eye at 14 inches at standard office light levels, or at a distance of greater than 8 inches at standard office light levels.” And “[0141] “In one embodiment, a Gantry carbon dioxide (CO2) 80 Watt laser with a rotary attachment is used to provide the knurling. After laser knurling 533, there is no seam between the two subcomponents 301 that is visible with an unaided eye at 14 inches at standard office light levels, or, in another embodiment, at a distance of greater than 8 inches at standard office light levels.”  Thus, the attachment between the first and second subcomponents is via seam.  
	Same issues with respect to claim 14.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,202,949. 
	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,016,669. 
	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,344,778. 
	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,343,042. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because the above claims and the patents all are claiming a similar hockey puck formed by first and second subcomponents attached to each other (via valleys-ridges, fingers); the hockey includes signal transmitter (with at least diode and a power source) to be housed within a captacula within a void formed by the two subcomponents.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17/752,401. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are claiming a similar hockey puck formed by first and second subcomponents attached to each other (via valleys-ridges, fingers); the hockey includes signal transmitter (with at least diode and a power source) to be housed within a captacula within a void formed by the two subcomponents.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In addition, it is noted that it has been held that Although the conflicting claims are not identical, they are not patentably distinct from each other because the claim(s) of this application is merely broader than the claim(s) of the other application. Once an applicant has received a patent for a specific embodiment, he is not entitled to a patent for a generic or broader invention; the more specific anticipates the broader. In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5, 7-8, 11-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile US 8,727,918 (“Gentile”) in view of Kaser et al US 5,014,990 (“Kaser”).
	As per claim 1, Gentile discloses a hockey puck (hockey puck 50)(Figs. 6 and7; 5:50-7:3), comprising: 
	a first subcomponent attached to a second subcomponent (upper portion 52 attached to lower portion 54)(Fig. 6; 5:63+); and a signal transmitter operable to generate and emit electromagnetic radiation, wherein the signal transmitter includes at least one power source and at least one diode (light source 76 with circuit board 78 (e.g. Fig. 10) with diode (LEDs 82-84) that are generate electromagnetic radiation of the light; note 6:45-58 as the light means transmit and operable to generate electromagnetic radiation of the LEDs lights; note 5:4-12 regarding the power source, e.g. battery power); 
	wherein the first subcomponent has a first interior surface, wherein the second subcomponent has a second interior surface are arranged concentrically on the first interior surface and the second interior surface, respectively (the upper portion 54 includes a male ridge 56  and the lower portion 54 includes a corresponding female channel 58)(Fig. 7; 6:2-7) ; wherein the first interior surface and the second interior surface form an interior void (Fig. 7); wherein the signal transmitter is enclosed by a capsule (construed as upper retaining cup 60 of upper portion 52 and lower retaining cup 62 (Fig. 7; 6:8-24); wherein the capsule (60-62) is sized to fit within the interior void (Fig. 7 in conjunction to Fig. 6 and 6:8+); and wherein the puck is operable to provide an identification of a location of the puck on an ice rink (the puck is a hockey puck (5:50-62) and the light means provide identification as the hockey in play within ice rink, note again 6:41+ as the illumination, radiation, of the LEDs upon the circuit board).
	Gentile is not specific regarding the use of ridges and valleys within each subcomponent wherein the valleys of the first set of ridges and valleys are constructed to receive the ridges of the second set of ridges and valleys; wherein the valleys of the second set of ridges and valleys are constructed to receive the ridges of the first set of ridges and valleys.
	 However, Kaser discloses first and second subcomponents of a puck like (upper body portion 36 and lower body portion 38) each including ridges and valleys (forming openings 28) wherein the valleys of the first set of ridges and valleys are constructed to receive the ridges of the second set of ridges and valleys; wherein the valleys of the second set of ridges and valleys are constructed to receive the ridges of the first set of ridges and valleys (the upper and lower body portions 36 and 38 are attached to each other via such openings-valleys and ridges)(Figs. 4-6; 4:13-68).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Gentile’s with ridges and valleys within each subcomponent wherein the valleys of the first set of ridges and valleys are constructed to receive the ridges of the second set of ridges and valleys; wherein the valleys of the second set of ridges and valleys are constructed to receive the ridges of the first set of ridges and valleys as taught by Kaser for the reason that a skilled artisan would have been motivated in use of a known technique to improve similar devices in the same way of attaching first and second subcomponents to each other via any known mechanical connection in a firm and safe manner as the subcomponents define a void within.     
	As per claim 2, with respect to wherein the first set of ridges and valleys and the second set of ridges and valleys each include concentric rows of alternating ridges and valleys around a center of the puck, note Kaser’s Fig. 6 as the ridges and valleys (forming openings 28) each include concentric row/s of alternating ridges and valleys around a center of the puck.  Within the modified Gentile’s concentric rows of male ridge 56 around the center of the puck would have been a concentric rows of valleys and ridges around a center of the puck (as taught by Kaser); as well as the concentric rows of channel 58 would have been such rows of valleys and ridges. 
	As per claim 5, with respect to wherein the first set of ridges and valleys and the second set of ridges and valleys are sandblasted and/or chemically etched, it is noted that even though product-by-process claims are limited by and defined by the process,
determination of patentability is based on the product itself. The patentability of a 
product does not depend on its method of production. If the product in the 
product-by-process claim is the same as or obvious from a product of the prior art, 
the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Thus, regardless to the ridges and valleys are sandblasted and/or chemically etched, the final product of Kaser includes first and second set of ridges and valleys of each subcomponent.
	As per claim 7, with respect to wherein the first subcomponent and the second subcomponent are seamlessly attached, as discussed above the examiner is unclear what is that applicant sough to claim.  Furthermore, it seems that such limitations are in contradiction to applicant’s disclosure, as the subcomponents are attached to each other via a seam.   
	In [0131] applicant states “In another embodiment, after subcomponents 301 have been glued together and the surfaces of hockey puck 300 have been processed, there is no seam between the two subcomponents 301 that is visible with an unaided eye at 14 inches at standard office light levels, or at a distance of greater than 8 inches at standard office light levels.” And “[0141] “In one embodiment, a Gantry carbon dioxide (CO2) 80 Watt laser with a rotary attachment is used to provide the knurling. After laser knurling 533, there is no seam between the two subcomponents 301 that is visible with an unaided eye at 14 inches at standard office light levels, or, in another embodiment, at a distance of greater than 8 inches at standard office light levels.” That, it seems as there is a seems between the subcomponent.  Thus, such “seamlessly” construed as a product-by-process claim and the final product of Gentile- Kaser as the subcomponents attached to each other is the same final product of a hockey puck formed by two subcomponents (regardless to them been pressed or lasered).  
	Thus, the puck of Gentile- Kaser construed as the subcomponents are attached seamlessly, flawlessly, and etc. e.g. Gentile’s Fig. 6 and/or Kaser’s Fig. 4.
	As per claim 8, since the claim’s limitations are very similar to claim 1, the examiner states that claim 8 is rejected over Gentile and Kaser for the same reasons discussed above with respect to claim 1.  It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.    
	As per claim 11, Gentile discloses wherein the interior void is sized to securely contain the signal transmitter and at least one power source (signal transmitter (assembly 76) contained within the void of the upper portion 52 and lower portion 54)(Fig. 7; 6:41-57).
	As per claim 12, with respect to wherein the signal transmitter is enclosed in a capsule in the interior void (construed as upper cup 60 and lower cup 62  (Fig. 7) to house the signal transmitter 76)(see also 6:8-40).
	As per claim 13, with respect to wherein the first subcomponent and the second subcomponent are attached with an adhesive material, note Gentile’s 5:63-6:2 as the use of adhesive to attached the upper and lower portions; within the modified Gentile by the teachings of Kaser the adhesive material would have been applied to the first set of concentrically arranged wedges and the second set of concentrically arranged wedges, to firmly attach the subcomponents into a hockey puck. 
	As per claim 14, wherein the first subcomponent and the second subcomponent are seamlessly attached, same issues as discussed above with respect to claim 7, the examiner takes the positions that the claim is a product-by-process claim and the final product of the hockey puck of Gentile- Kaser is the same (that is a hockey puck formed by two subcomponents attached to each other).
	As per claim 15, since the claim’s limitations are very similar to claims 1 and 2, the examiner states that claim 15 is rejected over Gentile and Kaser for the same reasons discussed above with respect to claims 1 and 2.  It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.    
	As per claim 17, with respect to wherein the concentric rows of alternating peaks and valleys are divided into at least two subsets, wherein the alternating peaks of a first of the at least two subsets are constructed with an inverted pattern of the alternating peaks and valleys a second of the at least two subsets, the examiner construed the male and female connection means of Gentile (e.g. male ridge 52 and corresponding female channel 58) each to includes two concentric rows (one as “an inner ring/concentric row” and the other as “outer ring/concentric row” as shown in Fig. 7; see also the examiner’s markings hereinafter.
	Within the modified Gentile by the teachings of Kaser each such ring/concentric row would have included ridges alternating peaks and valleys that divided into at least two subsets (e.g. “an inner ring/concentric row” and the other as “outer ring/concentric row”   

    PNG
    media_image1.png
    836
    684
    media_image1.png
    Greyscale

	As per claim 18, with respect to wherein the first set of peaks and valleys and the second set of peaks and valleys are sandblasted and/or chemically etched, the examiner maintains his positions that such limitations are product-by-process claim as set forth in claim 5 and thus regardless to the ridges and valleys are sandblasted and/or chemically etched, the final product of Kaser includes first and second set of ridges and valleys of each subcomponent.
	As per claim 19, Gentile discloses wherein the first interior surface and the second interior surface form an interior void, wherein the interior void is operable to receive the signal transmitter (signal transmitter (assembly 76) contained within the void of the upper portion 52 and lower portion 54)(Fig. 7; 6:41-57).
As per claim 20, with respect to wherein the signal transmitter is enclosed in a capsule in the interior void (construed as upper cup 60 and lower cup 62  (Fig. 7) to house the signal transmitter 76)(see also 6:8-40). 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile and Kaser as applied to claim 1 above, and further in view of Blair et al US 9,557,038 (“Blair”) and/or Albano et al US 2012/0169589 (“Albano”)
	As per claim 3, Gentile is not specific regarding wherein the first interior surface and the second interior surface further include indentations sized to receive at least one sensor and at least one antenna of the signal transmitter.
	However, the use of sensor and antenna (within such voids-indentation) is well known in the art as taught by Blair (controller 202 disposed on PCB 170, coupled to indicators 208, communication device 206, and imagining device 209)( Fig. 4 in conjunction to 9:63-14:26) and/or Albano accelerometers 106 and 108; controller 202, and antenna 214 (Fig. 2; pars. [0049]-[0054)).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Gentile’s wherein the first interior surface and the second interior surface further include indentations sized to receive at least one sensor and at least one antenna of the signal transmitter as taught by Blair and/or Albano for the reason that a skilled artisan would have been motivated combining prior art elements according to known methods to yield predictable results electronic features such as sensor and antenna that are part of an electronic system that is configure to sense and transmit a require, suitable, desire, and etc. data.  Thus, the use of sensor and antenna within Gentile would have enhanced the use of the hockey puck to sense and provide additional data.
Claim(s) 4, 6, 9, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gentile and Kaser as applied to claims 1, 8 and 15 above, and further in view of Richard US 9,463,360 (“Richard”)
	As per claim 4, Gentile is not specific regarding further comprising at least one light pipe sized to receive the at least one diode of the signal transmitter.
However, Richard discloses at least one light pipe sized to receive the at least one diode of the signal transmitter (puck 20 including casing 40 (i.e. capsule) having anchoring sleeves 44 to receive emitting diode 48 within each sleeve) (Figs. 4-6; 4:29-5:29).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Gentile’s puck comprising at least one light pipe sized to receive the at least one diode of the signal transmitter as taught by Richard for the reason that a skilled artisan would have been motivated by Richard’s suggestion to use a puck with illumination means that are safely retain within moving hockey puck (2:22+).
	Furthermore, including such light pipes within Gentile would have provided an
additional security to the light diode that are more conceal, cover and protect by the
sleeve/pipe.
	As per claim 6, Gentile is not specific regarding further comprising a first set of openings for light pipes integrally formed in the first subcomponent and a second set of openings for light pipes integrally formed in the second subcomponent.
However, Richard discloses a first set of openings for light pipes integrally formed in the first subcomponent and a second set of openings for light pipes integrally formed in the second subcomponent (puck 20 including casing 40 (i.e. capsule) having anchoring sleeves 44 to receive emitting diode 48 within each sleeve) (Figs. 4-6; 4:29-5:29; note in particular Fig. 6, as the openings with relation to median plan 62; as upper and lower subcomponents openings).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Gentile’s further comprising a first set of openings for light pipes integrally formed in the first subcomponent and a second set of openings for light pipes integrally formed in the second subcomponent. as taught by Richard for the reason for similar reasons discussed above with respect to claim 4.
	As per claim 9, Gentile is not specific regarding wherein the first subcomponent and the second subcomponent include openings for light pipes.
However, Richard discloses a wherein the first subcomponent and the second subcomponent include openings for light pipes (puck 20 including casing 40 (i.e. capsule) having anchoring sleeves 44 to receive emitting diode 48 within each sleeve) (Figs. 4-6; 4:29-5:29; note in particular Fig. 6, as the openings with relation to median plan 62; as upper and lower subcomponents openings).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Gentile’s further comprising a first set of openings for light pipes integrally formed in the first subcomponent and a second set of openings for light pipes integrally formed in the second subcomponent as taught by Richard for the reason for similar reasons discussed above with respect to claim 4
	As per claim 10, Gentile is not specific regarding further comprising one or more light pipes, wherein the one or more light pipes extend from the interior surface of the first subcomponent to an exterior surface of the first subcomponent or from the interior surface of the second subcomponent to an exterior surface of the second subcomponent.
However, Richard discloses one or more light pipes, wherein the one or more light pipes extend from the interior surface of the first subcomponent to an exterior surface of the first subcomponent or from the interior surface of the second subcomponent to an exterior surface of the second subcomponent (puck 20 including casing 40 (i.e. capsule) having anchoring sleeves 44 to receive emitting diode 48 within each sleeve) (Figs. 4-6; 4:29-5:29; note in particular Fig. 6, as the openings with relation to median plan 62; as upper and lower subcomponents openings).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Gentile’s further comprising one or more light pipes, wherein the one or more light pipes extend from the interior surface of the first subcomponent to an exterior surface of the first subcomponent or from the interior surface of the second subcomponent to an exterior surface of the second subcomponent as taught by Richard for the reason for similar reasons discussed above with respect to claim 4
	As per claim 16, Gentile is note specific regarding further comprising at least one light pipe constructed to receive the at least one diode of the signal transmitter.
However, Richard discloses at least one light pipe sized to receive the at least one diode of the signal transmitter (puck 20 including casing 40 (i.e. capsule) having anchoring sleeves 44 to receive emitting diode 48 within each sleeve) (Figs. 4-6; 4:29-5:29).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Gentile’s puck comprising at least one light pipe sized to receive the at least one diode of the signal transmitter as taught by Richard for the reason that a skilled artisan would have been motivated by Richard’s suggestion to use a puck with illumination means that are safely retain within moving hockey puck (2:22+). Furthermore, including such light pipes within Gentile would have provided an additional security to the light diode that are more conceal, cover and protect by the sleeve/pipe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      11/2/2022                                                                                                                                                                                         
/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711